DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1- Figures 1-4C and 7-8 in the reply filed on 09/23/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadima (US 2008/0054059 A1).
Regarding claims 1-3, 10-17, and 21, Chadima teaches a system for secure collection and disposal of large volumes of documents comprising a box (200), a lid (100) for the box, and a lock (see Figures 5A-B) to maintain the lid in a closed position, the box comprising a base (214/216), sidewalls (206/208) and an opening (218/220) provided in a top panel (202/204) of the box opposite the base, the lid comprising a top (102) and flanks (108/112; see Fig. 1), the top covering the opening and the flanks covering at least a specific portion of a specific sidewall of the sidewalls of the box when the lid is in the closed position (see Fig. 4), the lock comprising a specific actuator moveable from a locking position to an opening position by applying an actuation pressure onto the specific actuator when the lid is in the closed position, the specific actuator being connected to the specific portion of the specific sidewall (see Par. 0022-0024), the flanks comprising a specific actuation area in a specific flank, the specific actuation area facing the specific actuator and permitting displacing the specific actuator from the locking position to the opening position by applying the actuation pressure at the specific actuation area when the lid is in the closed position, whereby the top panel of the box comprises at least a top panel section joining at least a part of the specific sidewall to at least a part of an opposite sidewall, the opposite sidewall being opposite to the specific sidewall, and whereby the specific actuation area defines a specific centroid.  Chadima lacks teaching that the central point of the actuator is separated from the top of the lid by less than 5 cm and more than 0.5 cm; and separated from a distal end of the lid sidewall by more than 0.5 cm while the top of the lid spans less than about 13 cm and more than about 6 cm along a direction normal to the central point.  However, it would have been an obvious matter of design choice to modify the size of Chadima’s components such that the actuator falls within those parameters since such a modification would have involved a mere change in the size of the box.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 4-9, Chadima, as modified above, teaches a box whereby the top panel section joining at least a part of the specific sidewall to at least a part of the opposite sidewall is connected to a first connecting sidewall wall, the first connecting sidewall joining the specific sidewall and the opposite sidewall (see Fig. 2-3).
Regarding claims 18-19, Chadima, as modified above, teaches a box made from corrugated paper or cardboard materials (see Par. 0031-0033).
	Regarding claim 20, Chadima, as modified above, discloses the claimed invention except for the actuation area being located on a long flank of the lid.  However, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s filing to locate the actuators on Chadima’s lid long flanks instead of the short flanks since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadima in view of Fukushima et al. (US 2003/0222130 A1; hereinafter Fukushima).
Regarding claim 22, Chadima, as modified above, discloses the claimed invention except for a barrier layer on the box.  Fukushima teaches a paperboard  reclosable carton comprising a pressure actuating locking lid wherein at least some of the cardboard comprises at least one layer serving as a moisture barrier or vapor barrier, wherein said moisture barrier or vapor barrier is made of or comprises one or more of: i) a wax compound; (ii) a surfactant; (iii) a polymer; (iv) a triazine-containing compound; (v) a nano-cellulose material; (vi) ananoclay material; and (vii) an inorganic oxide material, or wherein said moisture barrier or vapor barrier is an oiled paper (see Par. 0035).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Chadima’s box to include a barrier coating in order to protect the integrity of the paperboard substrate used in forming the box, as taught by Fukushima.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734